DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on November 4, 2020.  In that response, claim 13 was amended.  Applicant elected Group II, claims 2-14 and 16-20, the species of hydroxyapatite as calcium (hydroxy)phosphate and polidocanol as the compound capable of reducing local subcutaneous fat, with traverse in the reply filed on April 24, 2020
Claims 2-14 and 16-20 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The references that were not located in the PTO-1449 mailed 08/05/2020 do now appear in the record.  The information disclosure statement (IDS) submitted on 08/28/2020 does not list all the references crossed out that PTO-1449 (IDS filed 04/23/2019).  For clarity of record both IDS’s are annotated and attached herewith.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas (Cuevas, S., et al., Radiesse for Aesthetic Soft Tissue Augmentation, The American Journal of Cosmetic Surgery, First Published December 1, 2006, https://doi.org/10.1177/074880680602300405) in view of Dobak (US 2016/0310444) as evidenced by Graivier (Graivier, M., et al., Calcium Hydroxylapatite (Radiesse) for Correction of the Mid- and Lower Face: Consensus Recommendations, Plastic and Reconstructive Surgery. 120(6S):55S-66S, November 2007). 

As evidenced by Graivier, Radiesse® is “composed of synthetic calcium hydroxylapatite microspheres (30 percent) suspended in an aqueous carrier gel (70 percent). These uniform microspheres (25 to 45 µm) are smooth in shape” (p.56S). 
Cuevas does not specifically teach administrating polidocanol to treat cellulite or gynoid lipodystrophy as recited in claims 4, 10-14, 19, and 20.
Dobak is drawn to reducing subcutaneous adipose tissue in a subject in need thereof, and treating fat-related conditions, specifically including cellulite or lipodystrophy (title; abstract;  paras. 0004-07, 0110-11, 0234, 0270).  Dobak teaches subcutaneously injecting polidocanol in an amount from about 0.1% W/V to about 2.0 % W/V at various wt.%, including about 0.5 wt.% (paras.0005, 0034-38, Table 2, p.45).  Dobak discloses administration to patients with a body mass index under 30 kg/m2 (para.0348), which includes those with BMI of at least 25 kg/m2.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to combine the teachings of Cuevas and Dobak and administer both calcium prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).  
It would also have been prima facie obvious to one having ordinary skill in the art at the time of the filing to include a local anesthetic to the injectable composition.  The skilled person would have been motivated to do so in order to reduce patient discomfort at the injection site.
Regarding administration of calcium hydroxyapatite and polidocanol “concurrently, sequentially or separately”, it is noted that the alternatives in the claim phrase covers all the alternatives and therefore no express teaching is required for the skilled person to pick any one. 

Response to Arguments
Applicant's arguments filed November 4, 2020 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would not have combined the teachings of Cuevas and Dobak because Cuevas is drawn to soft tissue filling effects whereas Dobak is drawn to reducing regional fat deposits, and Dobak does not suggest combining polidocanol with calcium (hydroxy) phosphate (CaHA) particles.  (Remarks, 9-10, November 4, 2020.)
However  a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, and “[d]isclosed prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).  
Cuevas teaches injecting Radiesse®, comprising microspheres of CaHa (calcium hydroxyapatite), to areas of “cellulite dimples” (Materials and Methods).  “All of the patients treated were satisfied with their results after one visit”, with no long-term adverse effects during the study and on follow-up visits, and evaluation of 75% of the patients 1 year post treatment “revealed persistence of filling effects” (Results).  Dobak expressly teaches treating cellulite or lipodystrophy by “selective reduction (e.g., reduction of fat cells or tissue in a greater amount than adjacent non-fat cells or tissue) of regional and/or subcutaneous accumulations of adipose tissue and adipocytes, including cellulite, through subcutaneous administration of polidocanol,…” (para.0111, emphasis added; see para. 0110, 0234, 0270).  Thus a closer reading of both references would have lead the skilled person to combine Cuevas and Dobak’s teachings specifically on treating cellulite.

Applicant next argues unexpected results seen in Example 2, in which Aethoxysklerol® (polidocanol) and Radiesse® (CaHa) were injected to cellulite.  (Remarks, 10-11, November 4, 2020.)
It is acknowledged that the data in Example 2 supports “a slight improvement in the severity of cellulite” as “observed by both the patient and the expert” (para.0176, pre-grant .

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615